DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18,22,29-33 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (WO 2014138790 A1) in view of Sinclair (GB 2499813 A).
 	For claim 11, MacDonald teaches an equine boot comprising: 
a sole (230) for engaging the ground, an upper face of the sole defining an interior surface for engaging an underside of a hoof (see fig. 7(a)); 
an upper (252,253) comprising side walls for substantially enclosing respective lateral sides of the hoof (fig. 6); 
a securement (280) configured to engage a rear of the hoof so as to impede rotation of the boot relative to the hoof; and 
opposed elongate openings (255) formed through respective side walls of the upper at a lower end thereof such that: when the boot is worn, the elongate openings extend along respective lateral sides of the hoof. 
However, MacDonald is silent about a bottom edge of each elongate opening is level with the interior surface of the sole. 
 	Sinclair teaches an equine boot comprising opposed elongate openings (as illustrated in the examiner’s illustration below), a bottom edge of each elongate opening is level with the interior surface of the sole. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elongated opening of MacDonald with a bottom edge of each elongate opening being level with the interior surface of the sole as taught by Sinclair, depending on the user’s preference to locate the openings for various ventilation areas on the boot for the horse.
In the event that applicant disagrees with the examiner’s interpretation of the bottom edge of each elongate opening in Sinclair is level with the interior surface of the sole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom edge of the opening of Sinclair be level with the interior surface of the sole, depending on the user’s preference to do so if he/she wishes to extend the openings to the sole, especially when Sinclair is not too far off the surface of the sole as is. 

    PNG
    media_image1.png
    721
    978
    media_image1.png
    Greyscale

For claim 12, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches wherein the upper comprises opposed and spaced apart walls (253a,253b of MacDonald), and wherein fluid can flow through the opening in one wall, flush the underside of the hoof and be drained from the boot through the opening in the other wall (functional recitation to which the openings in the walls of MacDonald can perform the intended function).
For claim 13, MacDonald as modified by Sinclair teaches the boot of claim 12, and further teaches wherein each of the spaced apart walls is configured to flex relative to one another (functional recitation to which the walls of MacDonald can perform the intended function).  
For claim 14, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches an aperture (257 of MacDonald) through which fluid can reach the underside of the hoof to flush debris therefrom.  
For claim 15, MacDonald as modified by Sinclair teaches the boot of claim 14, and further teaches wherein the aperture is formed at a lower toe end of the upper (fig. 6 of MacDonald shows ref. 257 in the front area), and water can be flushed through the aperture and drained through the openings of the upper and/or an open end of the boot (functional recitation to which the walls of MacDonald can perform the intended function).  
For claim 16, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches wherein a rear of the boot is at least partially open such that a rear of the hoof is at least partially uncovered by the boot (as shown in fig. 6 of MacDonald in the area of ref. 251b).   
For claim 17, MacDonald as modified by Sinclair teaches the boot of claim 11, but is silent about wherein the upper and/or the bottom portion is/are made from a resilient material.  In addition to the above, Sinclair further teaches wherein the upper and/or the bottom portion is/are made from a resilient material (Sinclair stated “According to a second aspect of the present invention the boot material has sufficient elastic ability to enable said boot to be pulled on over the hoof without requirement of a break in the boot”, and “For example in addition or the alternative, in preferred embodiments the boot includes a resilient cushion layer of foam, neoprene or alike on the interior of the boot to evenly distribute pressure through the boot.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the upper and/or the bottom portion of MacDonald as modified by Sinclair be made from a resilient material as further taught by Sinclair, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (in order to provide for flexibility).  In re Leshin, 125 USPQ 416.  
For claim 18, MacDonald as modified by Sinclair teaches the boot of claim 14, and further teaches wherein a slit (as shown in fig. 7(a) of MacDonald where ref. 257 is pointing at) at a toe end of the boot at least partially separates the spaced apart walls, the slit opening up into the aperture.  
For claim 22, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches wherein each elongate opening extends along a respective lateral side of the upper between a toe end of the boot and a rear of the boot (as shown in figs. 6-7 of MacDonald).
For claim 29, MacDonald as modified by Sinclair teaches the boot of claim 16, and further teaches wherein the rear of the boot is open down to the interior surface (figs. 6-7 of MacDonald).
For claim 30, MacDonald as modified by Sinclair teaches the boot of claim 29, and further teaches wherein the upper substantially encloses respective sides of the hoof wall (figs. 6-7 of MacDonald).
For claim 31, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches wherein the securement is configured to engage a cleft of the bulbs (fig. 6 of MacDonald).  
For claim 32, MacDonald as modified by Sinclair teaches the boot of claim 31, and further teaches wherein the securement comprises a shank or web (the strap 280 of MacDonald is a web of material that contacts the cleft as the user tighten the strap) configured to contact, mesh or interlock with the cleft to impede rotation of the boot relative to the hoof.  
For claim 33, MacDonald as modified by Sinclair teaches the boot of claim 11, and further teaches wherein the securement comprises an upper portion (any portion of strap 280 that is upper as shown in fig. 6 of MacDonald) configured to engage against an upper end of the bulbs.
Response to Arguments
Applicant’s arguments with respect to claims 11-18,22,29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643